DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Schmidt failing to teach or suggest new limitations recited in claim 1 (see Remarks filed 4/28/2022), said reference is not solely relied upon to teach or suggest said new claim limitation.  Instead, a new reference Demund et al. (US 2019/0074559 A1) is relied upon to teach the new claim limitation as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1) in view of Demund et al. (US 2019/0074559 A1).
Regarding claim 1, Schmidt discloses a rechargeable battery system (electrical system 10 comprises an electrical energy store 12 that can be recharged [0031], Fig. 1-2) comprising:
at least one energy storage cell having at least one positive terminal and at least one negative terminal (cells 36 such as lithium-ion cells [0047]);
at least one resistive element that is in contact with the at least one energy storage cell (variable resistor 18a-n [0034]);
a circuit configured to allow current to flow through the at least one resistive element, the current flow through the at least one resistive element being managed by a balancing operation (control device 22 designated as a battery management system and regulates the supply of current [0036]; balancing operation [0046]); and
a monitoring circuit configured to measure the current flow through, and a voltage produced across, the at least one resistive element and calculate a resistance of the at least one resistive element (module circuits 16a-n include ammeters 32a-n to measure current flowing in the respective module circuit 16a-n [0036]; module 14 has measuring connections 50,52 for making a voltage measurement which can be used to calculate the resistance value of the resistor 18 [0051]).
However, Schmidt does not expressly disclose the least one resistive element includes a high heating terminal with an internal resistance.
Demund discloses a heatable battery, wherein a heating element is used to heat the battery cell and the heating element is a heating resistor which heats up when a current flows along with a high-resistance terminal for applying voltage potential to the heating element and a controllable switch ([0022]).
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heating resistor as a heating element along with a high-resistance terminal for applying voltage potential and a controllable switch, as taught by Demung, because selecting one of known designs for a battery heating element would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and because said heating element would operate equally well as the one disclosed by Schmidt.
	Regarding claim 2, modified Schmidt discloses all of the claim limitations as set forth above.  Schmidt further discloses the current flow through the at least one resistive element produces heat by raising a temperature of the at least one resistive element (heat generated by resistors [0019]).
Regarding claim 8, modified Schmidt discloses all of the claim limitations as set forth above.  Further regarding claim 8 reciting “the current managed by the balancing operation is selected to minimize the heat produced in each of the resistive elements”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Nevertheless, Schmidt discloses a control device for regulating the supply of current ([0036]) and, thus, is considered capable of performing the intended function of the system.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1) in view of Demund et al. (US 2019/0074559 A1), as applied to claims 1-2, 8 above, and further in view of Singer et al. (US 2020/0251915 A1).
Regarding claim 4, modified Schmidt discloses all of the claim limitations as set forth above.  However, modified Schmidt does not disclose a balancing circuit for managing the balancing operation.
	Singer discloses a battery pack including a balancing circuit connected to each of the battery cells, the balancing circuit configured to measure operational values of each of the battery cells and the balancing circuit including a FET 320 and a balancing resistor 330 (Abstract, [0030]).
	Schmidt and Singer are analogous art because they are concerned with the same field of endeavor, namely battery systems.
	It would have been obvious to one having ordinary skill in the art to modify Schmidt by incorporating a balancing circuit because Singer teaches improved performance by monitoring the operational values of each cell and issuing commands to selectively discharge one or more of the battery cells based on the operational values.
	Regarding claim 5, Schmidt discloses all of the claim limitations as set forth above.  Singer further discloses the balancing circuit includes a transistor connected to a balancing resistor (balancing circuit includes a FET 320 and a balancing resistor 330 [0030]).
	Regarding claim 6, Schmidt discloses all of the claim limitations as set forth above.  Schmidt further discloses the circuit configured to allow current to flow through each of the resistive elements includes a current sense resistor connected in series with the balancing resistor (module circuits 16a-n include ammeters 32a-n to measure current flowing in the respective module circuit 16a-n [0036]).
Regarding claim 7, Schmidt discloses all of the claim limitations as set forth above.  Singer further discloses the transistor turns on the balancing operation through the balancing resistor (gate electrode (G) of FET 320; turn on/off function of the FET 320 is controlled by a control signal).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1) in view of Demund et al. (US 2019/0074559 A1), as applied to claims 1-2, 8 above, and further in view of Zhang (US 2013/0200856 A1).
Regarding claim 9, Schmidt discloses all of the claim limitations as set forth above.  However, Schmidt does not disclose the monitoring circuit is configured to determine a temperature of the at least one resistive element based on the calculated resistance.
	Zhang discloses a device and method for battery abnormality processing, wherein a detecting and computing unit is coupled to a thermal resistor for calculating the resistance of each thermal resistor based on the voltage and then obtain a temperature of each thermal resistor by looking up the temperature-resistance reference tables (Title, Abstract, [0049]-[0050]).  Zhang further discloses the battery management system determined whether an abnormality has occurred and then subsequently performing an abnormality handling processing ([0050]).
	Schmidt and Zhang are analogous art because they are concerned with the same field of endeavor, namely battery management.
	It would have been obvious to one having ordinary skill in the art to modify Schmidt by further determining the temperature of the resistive element based on a calculated resistance because Zhang teaches improved safety by monitoring any abnormalities.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1) in view of Demund et al. (US 2019/0074559 A1) and Zhang (US 2013/0200856 A1), as applied to claim 9 above, and further in view of Wright et al. (US 2015/0295430 A1).
Regarding claim 10, modified Schmidt discloses all of the claim limitations as set forth above.  However, modified Schmidt does not disclose the monitoring circuit activates a battery cooling system based on the temperature of each of the resistive elements.
Wright discloses a smart distributed battery system comprising a processor of the controller which can output to and drive the balance resistor, and output to and drive a cooling device based on processed temperature data from input ([0053]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2013/0200824 A1) in view of Demund et al. (US 2019/0074559 A1), as applied to claims 1-2, 8 above, and further in view of Wang (US 2015/0303444 A1).
Regarding claim 11, Schmidt discloses all of the claim limitations as set forth above.  However, modified Schmidt does not disclose each of the resistive elements is an internal heating foil.
Wang discloses an all climate battery including one or more resistor sheets or foils outside and between battery cells in a module ([0008]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/1/2022